Title: From Benjamin Franklin to Thomas Wharton, 20 February 1768
From: Franklin, Benjamin
To: Wharton, Thomas


Dear Friend,
London, Feb. 20, 1768.
I received your favours of November 17, and 18, with another dozen of excellent wine the manufacture of our friend Lievezy. I thank you for the care you have taken in forwarding them, and for your kind good wishes that accompany them.

The story you mention of Secretary Conway’s wondering what I could be doing in England, and that he had not seen me for a considerable time, savours strongly of the channel through which it came and deserves no notice. But since his name is mentioned it gives me occasion to relate what passed between us the last time I had the honour of conversing with him. It was at court when the late changes were first rumoured, and it was reported that he was to resign the secretary’s office. Talking of America, I said I was sorry to find that our friends were one after another quitting the administration, that I was apprehensive of the consequences, and hoped what I heard of his going out was not true. He said it was really true, the employment had not been of his choice, he had never any taste for it, but had submitted to engage in it for a time at the instance of his friends, and he believed his removal could not be attended with any ill consequences to America. That he was a sincere well wisher to the prosperity of that country as well as this, and hoped the imprudencies of either side would never be carried to such a height as to create a breach of the union, so essentially necessary to the welfare of both. That as long as his Majesty continued to honour him with a share in his councils, America should always find in him a friend &c. This I write as it was agreeable to me to hear and I suppose will be so to you to read. For his character has more in it of the frank honesty of the soldier, than of the plausible insincerity of the courtier; and therefore what he says is more to be depended on. The proprietor’s dislike to my continuing in England to be sure is very natural; as well as to the repeated choice of assembly men not his friends; and probably he would as they so little answer his purposes wish to see elections as well as agencies abolished. They make him very unhappy, but it cannot be helped.
The proceedings in Boston, as the news came just upon the meeting of parliament and occasioned great clamour here, gave me much concern. And as every offensive thing done in America is charged upon all, and every province though unconcerned in it, suffers in its interests through the general disgust given and the little distinction here made, it became necessary I thought to palliate the matter a little for our own sakes, and therefore I wrote the paper which probably you have seen printed in the Chronicle of January 7, and signed F + S. Yours affectionately,
B. Franklin.
